UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2013 Talon Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32626 32-0064979 (Commission File Number) (IRS Employer Identification No.) 400 Oyster Point Blvd., Suite 200 South San Francisco, CA 94080 (Address of principal executive offices and Zip Code) (650) 588-6404 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 17, 2013 (the “ Closing Date ”), pursuant to the terms of a Securities Purchase Agreement dated as of July 16, 2013 (the “ Stockholder Purchase Agreement ”), Eagle Acquisition Merger Sub, Inc. (the “ Purchaser ”), a wholly-owned subsidiary of Spectrum Pharmaceuticals, Inc. (“ Spectrum ”), purchased from entities affiliated with Warburg Pincus & Co. (“
